BY THE COURT:
Epitomized Opinion
Sniegowski was employed in the operation of a heavy punching press. While so employed, the press came down unexpectedly, and crushed his hand. He brought suit in the Court of Common Pleas, alleging violation of a lawful requirement upon the part of his employer, and that he had been peremp-torially ordered to work on a dangerous machine in a defective condition, wholly unguarded, in violation of 1027 GC. The Court of Common Pleas held against him on the law, the Court of Appeals reversed the Common Pleas, and the Supreme Court, in a short opinion, reversed the Common Pleas, on authority of Patten v. Aluminum Castings Co., 105 OS 1, which holds that this section of the code imposes only a common law duty, ordinary care and holds the employer only for common law liability.
Judge Wannamaker submits a long and strong dissenting opinion, arguing against the opinion of a majority of the court.